Citation Nr: 1132400	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-12 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for gastroparesis, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or Agent Orange exposure. 

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), emphysema, and cryptogenic pneumonia, to include as secondary to Agent Orange exposure.

4.  Entitlement to an in initial evaluation in excess of 10 percent for service-connected right lower extremity peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2007 and July 2008 rating decisions by which the RO denied entitlement to service connection for the first three issues listed above and granted service connection for right lower extremity peripheral neuropathy; the Veteran contested the initial zero percent evaluation assigned to that disability.  

The Board notes that during the course of the appeal, the RO increased the right lower extremity disability evaluation to 10 percent.  Although each increase represents a grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this issue still is before the Board.

The issue of entitlement to service connection for COPD, emphysema, and cryptogenic pneumonia, to include as secondary to Agent Orange exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Gastroparesis was not shown during the Veteran's active duty service or for many years thereafter, and the most probative evidence indicates that the claimed disability is not causally related to his service-connected diabetes mellitus.

2.  Hypertension was not evident in service or for many years thereafter, and the most probative evidence indicates that the claimed disability is not causally related to the Veteran's service-connected diabetes mellitus.

3.  The Veteran's right lower extremity peripheral neuropathy is manifested by no more than mild symptomatology.


CONCLUSIONS OF LAW

1.  Gastroparesis was not incurred in active duty service and is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  Hypertension was not incurred in active duty service, is not presumptively related thereto, and is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

3.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.20, 4.124a, Diagnostic Code 8599-8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The law and applicable regulatory provisions pertaining to Agent Orange exposure, expanded to include all herbicides used in Vietnam, provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Effective August 31, 2010, where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be service connected, even though there is no record of such disease during service: chloracne, or any other acneform disease consistent with chloracne; type II diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes); Hodgkin's disease; ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea); all chronic B-cell leukemias (including, but not limited to, hairy- cell leukemia and chronic lymphocytic leukemia); or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).  [NOTE (3): For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.]

The foregoing diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam War is not warranted for any condition other than those for which the Secretary of VA has specifically determined that a presumption of service connection is warranted.  38 U.S.C.A. § 1116.



Gastroparesis

The service treatment records make no reference to gastroparesis.  The Veteran contends that it is secondary to his service-connected diabetes mellitus type II.  Indeed, he asserts that he had been told as much.  The Veteran has submitted no competent medical opinion reflecting a link between his gastroparesis and service-connected diabetes mellitus type II.

A diagnosis of gastroparesis was rendered in approximately 2007, although symptoms of the disorder were present since about 2005.  The Veteran's service-connected diabetes mellitus type II had its onset in October 2006.

On VA examination in July 2009, the VA examiner acknowledged the Veteran's gastroparesis but opined that it was not caused by his service-connected diabetes mellitus type II.  Rather, according to the examiner, the Veteran's gastroparesis was secondary to his long history of gastroesophageal reflux disease (GERD).  The examiner also explained that because the symptoms of gastroparesis were present long before the Veteran's diabetes mellitus type II was diagnosed, it could not have been caused by that condition, providing highly probative evidence against this claim.  

Although the Veteran maintains that his gastroparesis is due to his service-connected diabetes mellitus type II, the Board cannot accept his assertions in this regard because he is not shown to have the type of medical expertise necessary to render such a medical opinion.  Lay observation is simply inadequate to address this complex issue.  As a result, the Board finds the Veteran's statement regarding this issue are entitled to low probative value.  The only competent medical opinion of record regarding the origins of the Veteran's gastroparesis is contained in the July 2009 VA medical opinion, which indicates that the Veteran's gastroparesis is secondary to his GERD, which is not a service-connected condition.

Because the onset of gastroparesis occurred many decades after the Veteran's separation from service, is not noted in the service treatment records, and is not otherwise shown to be related to service, service connection for gastroparesis on a direct basis is denied.  38 C.F.R. § 3.303.  Moreover, service connection for gastroparesis is not warranted on a secondary basis, as it is shown to be the result of GERD, which is not a service-connected disability in the Veteran's case.  Service connection on a secondary basis requires that the underlying disability be service connected.  38 C.F.R. § 3.310.  In this case, the disability causing the Veteran's gastroparesis is not service connected.  As such, service connection for gastroparesis on a secondary basis is denied.  Id.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Hypertension

Hypertension is not noted anywhere in the service treatment records, and there is no evidence of record reflecting onset by May 1969, or, in other words, the first post service year.  Hypertension was diagnosed in or about 2004.

In October 2007, the Veteran underwent a VA medical examination.  The examiner emphasized that hypertension was diagnosed before diabetes mellitus, which was found in 2006.  The examiner concluded that the Veteran's hypertension was not the result of his service-connected diabetes mellitus because it predated the diagnosis of diabetes mellitus.  Furthermore, the examiner indicated that the service-connected diabetes mellitus did not aggravate the Veteran's hypertension because diabetes mellitus only exacerbated hypertension when renal function was abnormal, and the Veteran's kidney function was fairly normal.  The examiner explained that any slight abnormality present would not have caused or aggravated the Veteran's hypertension.  

Because the Veteran's hypertension did not manifest within a year of separation from service, service connection for that condition is not warranted presumptively.  38 C.F.R. §§ 3.307, 3.309(a).  As to direct service connection, the evidence does not reflect onset in service or continuity of symptomatology from service to the time of official diagnosis.  There is no medical opinion linking the currently diagnosed hypertension to service.  There being no evidence of a nexus between the Veteran's hypertension and service, direct service connection for hypertension must be denied.  38 C.F.R. § 3.303.

The Veteran argues that his hypertension is due to or aggravated by his service-connected diabetes mellitus.  This argument fails because the onset of diabetes mellitus occurred after the Veteran was already suffering from hypertension.  Clearly, diabetes mellitus could not have caused the Veteran's hypertension because it postdated it.  Thus secondary service connection for hypertension is denied.  38 C.F.R. § 3.310.  As well, the competent medical evidence, as reflected in the October 2007 VA examination report, rejects the argument that diabetes mellitus aggravated the Veteran's hypertension.  Thus, service connection under this theory fails as well.  Id.; Allen, supra.  

The Veteran has argued that exposure to Agent Orange in Vietnam aggravated his hypertension.  The Board does not credit this argument.  First, hypertension was diagnosed decades after any exposure to Agent Orange took place.  Additionally, hypertension is not one of the conditions for which presumptive service connection is available for veterans who were exposed to herbicides in Vietnam.  38 C.F.R. §§ 3.307, 3.309(e)(effective August 31, 2010).  In order to warrant service connection on a presumptive basis, the disease must be recognized by VA as one listed in 38 C.F.R. § 3.309(e).

In short, service connection for hypertension is not warranted under any potential theory of entitlement, and service connection for hypertension, therefore, is denied.  38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e), 3.310; see also Allen, supra.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

The provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's service-connected peripheral neuropathy of the right lower extremity has been rated 10 percent disabling by the RO under the provisions of Diagnostic Code 8599-8520.  38 C.F.R. §§ 4.20, 4.27, 4.124a.  

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; an 80 percent rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).

"Mild" is generally defined as "not being or involving what is extreme.  "Moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."  "Severe" is generally defined as "of a great degree: serious."  See Webster's Eleventh New Collegiate Dictionary at pages. 787, 798 and 1140 (2007).

On October 2007 VA medical examination, the examiner indicated that there had been some minimal symptoms of numbness in the right third through fifth toes but that such symptoms were not present on examination.  The examiner concluded, however, that there was some mild diabetic peripheral neuropathy.

On VA examination in July 2009, the Veteran described decreased pain and reduced sensitivity to temperature and touch from the right foot to the mid calf.  The examiner again indicated that right lower extremity peripheral neuropathy was mild, providing highly probative evidence against this claim.  

Because the Veteran's right lower extremity peripheral neuropathy has been characterized as slight or mild, no more than a 10 percent evaluation is warranted under Diagnostic Code 8520.  The symptomatology has been consistent throughout the appeals period, and a staged rating need not be considered.  Fenderson, supra.  

The Board observes that there are other peripheral nerves affecting the region between the right toes and mid calf.  Diagnostic Codes 8521 through 8525 pertain to the common peroneal nerve, superficial peroneal nerve, deep peroneal nerve, tibial nerve, and posterior tibial nerve respectively.  The Board has considered whether the Veteran would benefit from an evaluation under one of these provisions as opposed to Diagnostic Code 8520 under which he is currently rated.  The Veteran would not, as an evaluation in excess of 10 percent is not available under any of the relevant provisions for a mild disability picture.  38 C.F.R. § 4.124a.

The Court has held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that a claim for TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran is unemployable due to his right lower extremity peripheral neuropathy.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Id.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right lower extremity peripheral neuropathy is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right lower extremity peripheral neuropathy with the established criteria found in the rating schedule for peripheral neuropathy shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.




Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of letters sent to the Veteran in July 2007 and in January 2008 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  

The claim for a higher initial rating for right lower extremity peripheral neuropathy arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  As such, the VCAA duty to notify regarding that claim was satisfied by way of the July 2007 letter noted above.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the notice provided in July 2007 and January 2008 addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claims, as mandated by the Court in Dingess.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and VA clinical records.  The Veteran was afforded VA medical examinations regarding the issues on appeal.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for gastroparesis is denied.

Service connection for hypertension is denied.

An evaluation in excess of 10 percent for right lower extremity peripheral neuropathy is denied.


REMAND

The Veteran asserts that he has had breathing problems since service.  Although he is not competent to opine regarding the origins of his currently diagnosed pulmonary disabilities due to the lack of medical expertise, he is competent to provide evidence regarding difficulty breathing.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). 

The Board recognizes that in July 2009, a VA examiner opined that the Veteran's recurrent episodes of pneumonia were likely secondary to his silent GERD.  He did not address the matters of COPD or emphysema.  The Veteran is seeking service connection for a breathing disorder and cannot be expected to accurately identify the condition from which he suffers.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a veteran makes a service connection claim for posttraumatic stress disorder, he is seeking service connection for symptoms regardless of how those acquired psychiatric symptoms are diagnosed or labeled).  Because there are current diagnoses of pulmonary problems and competent lay evidence, which has not been found to lack credibility, of continuity of symptomatology since service, a VA examination to determine the nature and etiology of all extant pulmonary problems must be scheduled.  The examination instructions are contained in paragraph two below.

Of course, all VA clinical records dated from August 18, 2009 to the present must be associated with the claims file.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Associate with the claims file all VA clinical records dated from August 18, 2009 to the present.

2.  Schedule a VA medical examination for a diagnosis of all pulmonary disabilities from which the Veteran suffers.  Regarding each condition identified, the examiner is asked to opine regarding whether it is at least as likely as not (50 percent or greater likelihood) related to service.  The examiner is asked to elicit a complete medical history from the Veteran and to review all pertinent documents in the claims file.  A full rationale for all opinions and conclusions should be provided, and the examination report must state whether the requested review of the record took place.  

3.  Review the record and ensure that all the above actions are completed.  When the RO/AMC is satisfied that the record is complete and the examination is adequate, the claim should be readjudicated.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow the appropriate time for response.  Thereafter, the claim should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


